Title: Benjamin Harrison to Virginia Delegates, 4 January 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council Januy: 4th. 1783
Your favors of the 17th. & 24th. of last Month came to hand by Post one of them was not franked, and of course Postage was demanded on it this was as usual but there were two other packets from General Washington and the Secretary of foreign Affairs that were both franked, and yet Postage was demanded on them, is this a regulation of Congress? if it is, is it right, that States at such a distance who must necessarily correspond with your public Officers should be at so much greater expence than those that are nearer. You have herewith several resolutions of the Assembly which relate to you, one of them respects the Tobacco for which mr. Thomson granted a passport you will find his Letter to mr. Clark has been laid before the Assembly but that it is by no means satisfactory. they granted the Indulgence of exporting 685 hhds: of Tobacco at the request of Congress with great reluctance and to accomodate the financier who had received the Money for it, but this seems to be a private affair between the Secretary and the Shipper in which the public had no Interest, and therefore requires explanation, and the more so as the Manner in which it was done by the agent here seems to justify a suspition that it would not bear examination. I mean not to reflect on your Secretary I know him well and have a very high Opinion of him, yet I fear he has been taken in; if such Things are permitted to be done by the Servants of Congress, how shall we be able to put a Stop to the illicit Trade so much complained off. I have the mortification to send you an Act pass’d the last session of Assembly repealing the former one giving Congress a Duty of five per centum on imported Articles &ca. their reasons for doing it I only know from the preamble, having never heard a word of it till the Bill was laid on my Table after the rising of the Assembly I dread the Consequence of the Measure but it being my province to acquiese in it I shall drop the Subject.
Nathan has agreed to an arbitration of his demands against the State. I shall therefore again trouble you with the papers either by this or the next Post and beg the favor of you to have the Business settled in the Manner formerly proposed, that is of submitting it to Gentlemen of the Law. the Acceptance of the Bills will otherwise be look’d on as binding the State which from what I have heard will not be doing it Justice. I beg the favor of you to send us the Journals of Congress for the Year 1780 which will complete our set.
I am &c.
B. H.
